                 Case 2:20-cr-00107-JCC Document 83 Filed 10/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0107-JCC
10                             Plaintiff,                     ORDER
11          v.

12   HUMBERTO LOPEZ RODRIGUEZ et al.,

13                             Defendants.
14

15          This matter comes before the Court sua sponte. On August 5, 2020 Defendants Carlos
16   Carrillo Lopez and Humberto Lopez Rodriguez were charged by indictment with drug and
17   firearms-related crimes. (Dkt. No. 65.) Trial was originally scheduled for October 5, 2020. (Dkt.
18   Nos. 73, 74.) As a result of the COVID-19 pandemic’s impact in this district, Defendants filed an
19   unopposed motion to vacate the trial date. (Dkt. No. 75.) The Court granted the motion,
20   scheduled a status conference for November 10, 2020, and held that the time between the date of
21   the Court’s order and the date of the status conference was an excludable period under the
22   Speedy Trial Act. (Dkt. No. 80.)
23          Over the past six months, the COVID-19 pandemic has significantly impacted the
24   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
25   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
26   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the


     ORDER
     CR20-0107-JCC
     PAGE - 1
               Case 2:20-cr-00107-JCC Document 83 Filed 10/14/20 Page 2 of 3




 1   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,

 2   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have

 3   improved such that the Court can resume a limited number of in-person criminal jury trials.

 4   Chief Judge Martinez has concluded that:

 5          [F]or the foreseeable future, it will be possible to proceed with only one in-person
 6          criminal jury trial at a time at each of the district’s two courthouses. The order in which
            pending criminal cases will proceed to trial will be determined by the Court in
 7          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 8
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2. Accordingly, the Court SETS this matter
 9
     for trial on March 29, 2021. Further, the Court FINDS the ends of justice served by continuing
10
     trial to this date outweigh Defendant’s and the public’s interests in a speedy trial. See 18 U.S.C.
11
     § 3161(h)(7)(A). The reasons for this finding are:
12
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
13
                spectrum of jurors to represent a fair cross section of the community, which would
14
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
15
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
16
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
17
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
18
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
19
     Accordingly, the Court ORDERS:
20
            1. Trial in this matter is scheduled for March 29, 2021 at 9:30 a.m.
21
            2. The pretrial motions deadline is February 15, 2021.
22
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
23
                proposed jury instructions, and proposed verdict forms—must be submitted no later
24
                than Monday, March 15, 2021.
25
            4. The period from the date of this order until March 29, 2021, is an excludable time
26


     ORDER
     CR20-0107-JCC
     PAGE - 2
              Case 2:20-cr-00107-JCC Document 83 Filed 10/14/20 Page 3 of 3




 1             period under 18 U.S.C. section 3161(h)(7)(A).

 2         5. The status conference scheduled for November 10, 2020 is VACATED.

 3

 4         DATED this 14th day of October 2020.




                                                       A
 5

 6

 7
                                                       John C. Coughenour
 8                                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     CR20-0107-JCC
     PAGE - 3
